Knowlton, J.
The defendant was allowed to introduce evidence of several transactions and conversations with the plaintiff, all occurring more than twenty years ago, which tended to show that she had repeatedly made false charges of indecent assaults upon her, with a view to extort money from innocent men. The defendant denies the charge made against him in the suit, and contends that the plaintiff is trying unjustly to obtain money from him.
In any case, where the question is whether the defendant has committed a crime, it would naturally affect the opinion of jurors to know that he had often committed similar crimes; but evidence of such facts is never admitted to prove a defendant’s guilt. Commonwealth v. Jackson, 132 Mass. 16. Commonwealth v. Robinson, 146 Mass. 571. That a person has committed one crime has no direct tendency to show that he committed another similar crime which had no connection with the first; and a *130person charged with one offence cannot be expected to come to court prepared to meet a charge of another. If the doing of one wrongful act should be deemed evidence to prove the doing of another of a similar character which has no connection with the first, issues would be multiplied indefinitely without previous notice to the defendant, and greatly to the distraction of the jury. It is too clear for argument, under the authorities, that most of the evidence excepted to was not competent on the question of liability, and the defendant does not seriously contend that it was.
It is argued, however, that it was competent on the question of damages, .and the jury were instructed to consider it only on that question. There is much authority for the proposition, that in a suit of this kind, when a plaintiff seeks damages for an injury to her feelings, growing out of the indecency of the defendant’s conduct, her character in regard to chastity is in issue, and her damages depend somewhat on the question whether she is a virtuous woman, who would be greatly shocked at the peculiar nature of the assault, or a woman who is accustomed to yield herself to illicit intercourse. There has been much difference of opinion among judges in regard to the evidence to be received in such cases. It has been held that evidence of general reputation in regard to chastity is competent, and sometimes that specific acts of lewdness may be shown, and sometimes that they may not. Mitchell v. Work, 13 R. I. 645. Gore v. Curtis, 81 Maine, 403. Watry v. Ferber, 18 Wis. 500. Ford v. Jones, 62 Barb. 484. Gulerette v. McKinley, 27 Hun, 320, 324. See also Sheahan v. Barry, 27 Mich. 217; Johnson v. Caulkins, 1 Johns. 116; West v. Druff, 55 Iowa, 335; White v. Murtland, 71 Ill. 250; Love v. Masoner, 6 Baxter, 24; Carpenter v. Wall, 11 A. & E. 803. Boynton v. Kellogg, 3 Mass. 189.
If it were permissible to show specific acts of criminal intercourse on the part of the plaintiff to affect the damages to be awarded in actions for an indecent assault, it would not follow that the evidence excepted to in the present case should have been admitted. Most, if not all, of this testimony tended to prove, not that the plaintiff had had criminal intercourse with other men, but that she had falsely pretended that others had indecently assaulted her, with a view to extort money from them. *131The rule contended for certainly should not be extended so far as to admit testimony of common crimes and ordinary wrongful acts, merely to show general depravity.
But we are inclined to hold the evidence incompetent on broader grounds. It is a general rule, which has been adhered to with great strictness in this Commonwealth, that, when character is in issue, it may be shown only by evidence of general reputation, and not by proof of specific acts. This is the rule in actions of slander. Chapman v. Ordway, 5 Allen, 593. Parkhurst v. Ketchum, 6 Allen, 406. Clark v. Brown, 116 Mass. 504. McLaughlin v. Cowley, 131 Mass. 70. So also in prosecutions for rape, where the character for chastity of the woman is involved. Commonwealth v. Harris, 131 Mass. 336. The same rule applies in criminal cases where the accused introduces evidence of his good character, and there is evidence in rebuttal. Commonwealth v. O'Brien, 119 Mass. 342.
The principal reason for this rule is, that a multiplicity of issues would be raised if special acts, covering perhaps a lifetime, could be shown. It might be necessary to go into the circumstances attending each act before it could be determined what its nature was, and what effect should be given to it. It would be impossible for the opposing party to be prepared to meet evidence upon matters in regard to which he had no notice, and great injustice might be done by hearing biased and false testimony to which no answer could be made.
We are of opinion that it is safer and better, in cases of this kind, to adhere to the rule that excludes evidence of specific acts when offered for the purpose of showing character. In Gore v. Curtis, 81 Maine, 403, this rule was applied to a case almost exactly like the one at bar.
There is some ground for the contention that the testimony of Fottler was admissible on the main issue, as a declaration of a purpose on the plaintiff’s part to obtain money by falsely accusing men of making indecent assaults upon her. If it were clear that such a construction should be put upon the testimony, it would be competent. But, excluding the other incompetent evidence and taking it alone, it is too indefinite to show that the plaintiff referred to anything of this kind. It gives a remark made by her twenty-three or twenty-four years before the trial, *132in reference to getting “ money out of these rich old fellows,” without any intimation of how she got it.
The evidence excepted to was of a kind greatly to prejudice the plaintiff on the question of liability, and, it being incompetent for any purpose, it cannot be held that she was not injured by the admission of it. Ellis v. Short, 21 Pick. 142. Brown v. Cummings, 7 Allen, 507. Crowell v. Porter, 106 Mass. 80. Maguire v. Middlesex Railroad, 115 Mass. 239. In this respect the case differs from those in which it is held that the admission of incompetent evidence on an issue which is made immaterial by the verdict does not render a new trial necessary when the evidence was not of a nature to prejudice the jury on the questions involved in their finding. See Robinson v. Fitchburg & Worcester Railroad, 7 Gray, 92; Lawler v. Earle, 5 Allen, 22; Anthony v. Travis, 148 Mass. 53. Exceptions sustained.